DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 May 2022.
Applicant’s election of Group I, Claims 1-15, in the reply filed on 23 May 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10 June 2020, 15 January 2021, and 30 August 2021 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have considered by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama Atsushi (WO 2006078046, from the IDS filed 10 June 2020, hereinafter referred to as “Atsushi”) in view of Paul Mallo (US Patent #5,147,921, hereinafter referred to as “Mallo”).
	As to Claims 1 and 8: Atsushi teaches a method of preparing a superabsorbent resin particle comprising preparing a base resin by crosslinking partially neutralized acrylic acid and a crosslinking agent, mixing it with a compound such as sorbitan monostearate and a surface crosslinking agent and surface cross linking it at a higher temperature (Pg. 77 Line 5 – Pg. 78, Line 10).
	Atsushi does not teach that the base resin is prepared in the presence of a base resin.
	However, Mallo teaches that colloidal silica can be added to the monomer in the preparation of base resin for superabsorbent polymer particles (Abstract). Atsushi and Mallo are analogous art in that they are from the same field of endeavor, namely superabsorbent polymer resins. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the colloidal silica of Mallo into the base resin material of Atsushi because Mallo teaches that the colloidal silica helps make the resin easier to handle and it does not stick together (Col. 2, Lines 25-40).
	As to Claim 2: Atsushi and Mallo render obvious the method of claim 1 (supra). Mallo further teaches that the colloidal silica can have a diameter of about 50 nm (Abstract).
	As to Claim 3: Atsushi and Mallo render obvious the method of claim 1 (supra). 
	Mallo does not teach that the amount of the colloidal silica is 0.1 to 1 parts by weight based on 100 parts by weight of monomer. 
	However. Mallo teaches that the colloidal silica can be present in an amount of 1 part by weight based on 99 parts by weight of monomer. At the time of filing a person having ordinary skill in the art would have been able to add just a little less colloidal silica or just a little more monomer to get within the claimed ranges and still expect the resin to be formed.
	As to Claim 4: Atsushi and Mallo render obvious the method of claim 1 (supra). Sorbitan monostearate has a melting point of about 55 C and the surface crosslinking is performed at 180 C (Pg. 77, Line 5 – Pg. 78, Line 10)
	As to Claims 5 and 6: Atsushi and Mallo render obvious the method of claim 1 (supra). Atsushi further teaches that the other material can be a glyceryl stearate (Pg 51, Lines 26-32).
	As to Claim 7: Atsushi and Mallo render obvious the method of claim 1 (supra). Atsushi teaches an example wherein the sorbitan monostearate is added in an amount of 0.3 g based on 60 g of base resin or 0.5 parts by weight based on 100 (Pg. 77, Line 5 – Pg. 78, Line 10).
	As to Claim 9: Atsushi and Mallo render obvious the method of claim 1 (supra). Atsushi teaches the elevated temperature is 180 C (Pg. 77, Line 5 – Pg. 78, Line 10).
	As to Claim 10: Atsushi and Mallo render obvious the method of claim 1 (supra). Atsushi further teaches that the method can comprise polymerizing the components, drying, grinding, and sieving (Pg. 38, Line 15-20).
	As to Claim 14: Atsushi and Mallo render obvious the method of claim 1 (supra). Atsushi further teaches that without the colloidal silica the vortex time is 5 seconds so it would be considered to have a time under 35 seconds since it has all of the same method steps.
	As to Claim 15: Atsushi and Mallo render obvious the methof of claim 1 (supra). As Atsushi and Mallo teach a method containing all the claimed steps then the resulting polymer would be expected to have the same properties.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama Atsushi (WO 2006078046, from the IDS filed 10 June 2020, hereinafter referred to as “Atsushi”) in view of Paul Mallo (US Patent #5,147,921, hereinafter referred to as “Mallo”) in further view of Lee et al (EP3248991, from the IDS filed 10 June 2020, hereinafter referred to as “Lee”).
As to Claim 11: Atsushi and Mallo render obvious the method of claim 1 (supra).
	Atsushi does not teach that the base resin includes foaming agents and foaming stabilizers. 
	However, Lee teaches that a foaming agent and a surfactant which helps to induce stable bubble formation can be added in order to have high gel strength [0038-0040]. Atsushi and Lee are analogous art in that they are from the same field of endeavor, namely superabsorbent materials. At the time of filing it would have been obvious to a person having ordinary skill in the art to add the foaming agent and foam stabilizer of Lee to the resin of Atsushi because Lee teaches a foaming agent and stabilizer improve the gel strength [0038].
	As to Claim 12: Atsushi, Mallo and Lee render obvious the method of claim 10 (supra). Lee further teaches that the foaming agent can be sodium carbonate [0032].
	As to Claim 13: Atsushi, Mallo and Lee render obvious the method of claim 10 (supra). Lee further teaches that the surfactant can be sodium stearate [0041].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767